Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. 10,835,827 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Instant independent claim 1 is broader than claim 1 of the patent because instant claim 1 lacks the following recitations: “a plurality of layers containing a live video communication between the first user and a second user,” “and wherein the communication interface comprises an activatable element,” “within the first layer of a communication interface via a selection of the activatable element to access a first game,” “executing, by the client system, a gaming protocol associated with the first game, wherein the gaming protocol comprises instructions for coordinating in-game actions between the first and second users via application programming interface (API) calls to a gaming server,” “wherein the third layer contains the first game in a full-screen view of the communication interface,” and, “based on one or more parameters set by the gaming protocol.” Broader instant claim 1 is thereby anticipated by claim 1 of the patent. Similarly, instant claims 11 and 20 are drafted as broadened versions of claims 11 and 12 of the patent, respectively, and are anticipated thereby. Instant dependent claims 2-10 are anticipated or rendered obvious by claims 1-9 of 
The instant claim limitations are anticipated by the patent claims as follows:

Instant claim #
Anticipated/rendered obvious by patent claim #(s)
Notes, rationale
1
1
Patent claim is narrower than and anticipates broader instant claim. See analysis above 
2
2
The instant-claimed ‘indication of acceptance’ is taught by the feature of receiving an indication of an activatable element to access a game from a list of a games tab
3
1
The features of instant claim 3 are found in claim 1 of the patent
4
3

5
4

6
6

7
7

8
5


8

10
9

11
11
Patent claim is narrower than and anticipates broader instant claim. See analysis above 
12

The instant-claimed ‘indication of acceptance’ is taught by the feature of receiving an indication of an activatable element to access a game from a list of a games tab
13
2
The instant-claimed ‘indication of acceptance’ is taught by the feature of receiving an indication of an activatable element to access a game from a list of a games tab
14
3

15
4

16
6

17
7

18
5

19
8


12
Patent claim is narrower than and anticipates broader instant claim. See analysis above 


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/229607 A1 to Sutovsky.
Claim interpretation
Independent claims 11 and 20 are apparatus claims that are directed to a computer-readable media and a computer, respectively. Both of these claims functionally recite software instructions that a computer is operable to perform, but do not positively recite execution thereof that could limit the invention to a particular structure that would distinguish the claimed computer over any computer comprising a programmable general purpose processor. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
MPEP 2114 Part IV., describing the examination of functional language in the special case of computerized device claims, also states that functional claim language that is not limited to a specific structure c1overs all computerized devices that are capable of performing the recited computer-implemented function. Note in particular:
See Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information

In the instant case, the Examiner finds the following claim language to merely represent an intended manner of operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, or functions that the apparatus is capable of but not necessarily required to perform: receive a request from a second user to initiate a first game within a first layer […], generate a first game container in a third layer of the communication interface […], expand the second layer into a full-screen […] display the third layer as the augmented reality overlay […] Instant claims 11 and 20 can be interpreted far broader than Applicant likely intends, as meeting these claims merely requires a computing device comprising a 
The Examiner recommends amending claims 12 and 20 as follows in order to positively claim the step limitations as software required to be executed:
Re claim 11, “One or more computer-readable non-transitory storage media embodying software that when executed, configures a client system to:”
Re claim 20, “A client system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions that, when executed by the processors, configures the client system to:”

	Re claims 11, 20, Sutovsky discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed by a client system (the apparatus of Sutovsky comprises a plurality of mobile user devices each comprising admittedly-to:
present a communication interface comprising a plurality of layers, wherein a first layer of the communication interface comprises a video communication of the second user (Figs. 1-4,  pp. 2-4, an augmented reality game is provided comprising a blended presentation of videos of users faces  (No. 3, 4) and augmented reality gaming objects, wherein the augmented reality game is accessible to each user via a wireless network--connected computing device such as a smart phone, internet connected computer, and the like, see p. 3) and wherein a second layer of the communication interface comprises a thumbnail view of a video communication of the first user (As described on P. 10 Lines 5-10, game field 1 comprises combined video data that includes a graphical depiction of user face image 3. Although it is not explicitly specified whether face image 3 can be thumbnail sized, as discussed in the claim interpretation analysis above, because claims 11 and 20 recite a computer having some unspecified hardware that merely stores software having certain capabilities but is not required to execute the software to particularly configure an apparatus accordingly, what functions are recited for an “operable” or “programmable” apparatus do not distinguish over a structurally-equivalent prior art device.)
receive a request from the second user to initiate a first game; receive a user input indicative an acceptance of the request to initiate the first game (P. 2, “the method comprising following steps: signing up in the on-line gaming system by means of user devices, establishing video communication between the user devices in the on-line gaming system, enabling initiation of a game by means of a user interface of the gaming system during video communication, generating a game field by combining video data received from the user devices, enabling performance of at least one gaming activity over at least one gaming object on the game field by means of the user interface of the gaming system)
generate a game container containing the first game in a third layer of the communication interface and overlaying, by the client system, the first layer onto the third layer (Figs. 2-3, No. pp. 5-8, 10. P. 10 describes in particular, “When initiating a game by the user, the game field 1 is displayed on the display of the user device, the game field 1 comprising combined video data, received by the image capturing device 2 of the user device belonging to the user and by the image capturing device of the user device belonging to the opponent user, which is represented as user face image 3 and opponent user face image 4, said images being the gaming objects, and the augmented reality gaming objects 5 available for placing on the game field 1 are displayed on the panel located on the user side of the game field 1. Each augmented reality gaming object 5 is displayed with a price 6 for placing thereof on the game field 1 by means of decreasing the available resource 7, displayed as a bar on the panel located on the user side of the game field 1, by the amount of the price 6. A countdown timer 8 of the game session, as well as health bars 9 and 10 of the user and the opponent user, correspondingly, are displayed on the game field 1. Fig. 2 is a schematic representation illustrating a radius 11 of attack, a battle zone 12, as well as interaction between the augmented reality gaming objects 5 and 13 of the user and the opponent user, correspondingly. The user and the opponent user are enabled to place the augmented reality gaming objects 5 and 13, correspondingly, on the game field 1, which, upon placement  move automatically with defined speed in the direction of the opponent user face image 4 and user face image 3, correspondingly. The augmented reality gaming objects 5 and 13 of the user and the opponent user, correspondingly, are characterized by the presence of radiuses 11 of attack, upon crossing of which the battle zone 12 is initiated between the augmented reality gaming objects 5 and 13 of the user and the opponent user, correspondingly.” (emphasis added highlighting objects of the gaming layer and video communication images of the first layer that are used to generate an augmented reality gaming presentation wherein user’s faces interact with virtual graphical objects.)
Although Sutovsky is silent as to whether a first layer is reduced by the client system to a thumbnail within the communication interface, or whether the second layer is closed responsive to the overlaying of the first layer onto the third layer, because claims 11 and 20 recite a computer having some unspecified hardware that merely stores software having these capabilities, but is not required to execute the software to particularly configure an apparatus accordingly, what functions are recited for an “operable” or “programmable” apparatus do not distinguish over a structurally-equivalent prior art device.
Re claims 12, 14, 16, and 19, As discussed in the claim interpretation analysis above, because parent claim 11 is drafted as an apparatus that stores, but does not necessarily execute, computer programming having certain intended uses, what uses are claimed, including those of claims 14, 16 and 19, are not of patentable significance over a structurally equivalent, admittedly programmable prior art apparatus such as that of Sutovsky.
Re claims 13, 15, P. 3 lines 17-20 of Sutovsky describe a user enabling initiation of the game wherein “enabling initiation of a game” and “enabling to perform at least one gaming 
Re claim 17, see Figs. 1-4 regarding mapping game elements to video communication features by overlaying– note for example a target game element No. 15 being mapped and overlaid onto the nose of a user illustrated in a video conference in Fig. 3.
Re claim 18, pp. 10-11 describe that in an augmented reality game, gaming objects 5 and 13 can be moved about the second user, teaching the movement of features of the second user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715